DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
Claims 1 and 9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“capturing via an entry stereo camera a template image and an entry video of a vehicle entering the parking lot;
measuring a distance versus time of the vehicle entering the parking lot based on the entry video;
line scanning via at least one LIDAR an outline versus time of the vehicle entering the parking lot, wherein the outline is a 3D model of the vehicle;
constructing a scanned image based on the measured distance versus time and the outline versus time; and
matching the scanned image from the at least one LIDAR to the template image from the entry stereo camera; 
forming a three dimensional construct of the vehicle based on the matched template image and the scanned image, wherein the template image and the three dimensional construct is utilized for vehicle localization that is communicated directly to a vehicle advanced driving system.”
Claims 2 to 8 depend on claim 1, claims 10 to 16 depend on claim 9, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484